Citation Nr: 0320412	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-03 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision rendered in February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  Notice of the decision was afforded 
the veteran in a supplemental statement of the case dated in 
the same month.

This case was previously before the Board in October 1999, 
when it was remanded to afford the veteran an opportunity to 
identify his treating physicians, report for further 
examination to determine the nature and extent of his claimed 
disabilities and service connected right knee disability, and 
to complete VA form 21-8940, "Application for Increased 
Compensation Based on Unemployability," in support of his 
TDIU claim.  In addition, the Board requested the RO issue a 
statement of the case concerning claims for service 
connection for back and shoulder disabilities, headaches, and 
arthritis of both hands, as secondary to the service-
connected right knee disability.  The RO had denied these 
claims in a June 1997 rating decision.  In it's October 1999 
Remand, the Board found the veteran had submitted a timely 
notice of disagreement to the denial of service connection 
for these disabilities, referencing a February 1998 Report of 
Contact.  The Board notified the veteran in its remand that 
timely submission of his substantive appeal (VA Form 9) was 
required to perfect his appeal.

Accordingly, the RO issued a statement of the case 
identifying these issues in February 2000.  The veteran did 
not respond.  The record contains no response from the 
veteran or his representative that may be construed as a 
timely substantive appeal as to the issues of service 
connection for back and shoulder disabilities, headaches, and 
arthritis of both hands, as secondary to the service-
connected right knee disability.  These issues are therefore 
not within the jurisdiction of the Board.  See 38 C.F.R. 
§§  20.200, 20.202, 20.302 (2002).

The issue of entitlement to TDIU is now again before the 
Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The veteran is presently service-connected for a right 
knee disability described as a tear, lateral right semi-lunar 
cartilage; meniscectomy; degenerative joint disease, which 
has been assigned a 30 percent evaluation.  His combined 
service-connected disability rating is 30 percent.

3.  There is no plausible evidence that the veteran is not 
able to obtain and maintain gainful employment due to his 
service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for TDIU benefits have not been 
met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16(a) (2002).

2.  The criteria for submission of the veteran's claim for 
consideration on an extra-schedular basis under 38 C.F.R. § 
4.16(b) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act (VCAA) 
was enacted and became effective in November 2000.  The VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In this 
case, the veteran has not yet filed the appropriate 
application for TDIU, despite being given the opportunity to 
do so three times, by the RO in February 1997 and, following 
the October 1999 remand, in November 1999; and by the Board 
in a November 2002 development memorandum.  In all cases, the 
form was enclosed for the veteran's use.  He failed to 
respond to any of the requests.  Nonetheless, the veteran was 
advised of the laws and regulations applicable to TDIU claims 
and of the evidence needed to substantiate his claim in a 
February 1998 supplemental statement of the case.  He was 
subsequently advised of the revisions in regulations effected 
in accordance with VCAA, the evidence considered in his 
claim, and the evidence needed to substantiate his claim in 
an August 2002 supplemental statement of the case and other 
supplemental statements of the case.  In particular, the 
February 1998, February 2000, and August 2002 supplemental 
statements of the case, in aggregate, summarized the evidence 
received, and the August 2002 supplemental statement of the 
case notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
and provided notice of regulations changed as a result of 
VCAA.  The veteran did not respond to requests for further 
information or to requests that he complete the appropriate 
form.  Thus, VA's duty to notify has been fulfilled.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has obtained copies of all identified VA and 
private treatment records and VA examinations.  As noted 
before, this case was previously remanded for further 
development, including requesting the veteran identify VA and 
non-VA health care providers and VA examination by an 
orthopedic specialist.  Review of the record shows that the 
RO attempted to get the veteran to identify his treating 
physicians, but that he declined to respond.  Moreover, the 
veteran canceled the examination that was scheduled for him 
in January 2000.  There is no record of any further contact 
from the veteran, or that he at any time attempted to 
reschedule the examination, to present further evidence, to 
supply the requested VA Form 21-8940, or to in any way 
further his claim in response to either the RO or the Board's 
attempt to develop it.  The veteran's lack of response 
notwithstanding, the Board finds that the RO has complied 
with the October 1999 remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (A remand by the United States Court of 
Appeals for Veterans Claims (Court) or Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders). The veteran has not noted that any other 
evidence or information has yet to be obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

VA regulations provide that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow substantially gainful occupation as a result of 
service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19 (2002).  The regulations further provide that 
if there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).

In this case, the record reflects that the veteran has only 
one service-connected disability, which is rated at 30 
percent disabling, and that his combined service-connected 
disability rating is only 30 percent.  As the veteran has 
neither sufficient additional service-connected disability to 
bring the combined rating to 70 percent, nor a single 
disability rated at 60 percent, the criteria for a total 
rating under the provisions of 38 C.F.R. § 4.16(a) are not 
met.  Thus, the veteran's claim is not eligible for 
consideration under § 4.16(a).

The Board notes, however, that it is VA policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  
Therefore, if a veteran fails to meet the applicable 
percentage standards as provided in 38 C.F.R. 
§ 4.16(a), as in this case, extra-schedular rating is for 
consideration where the veteran is unemployable due to a 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Consequently, the 
Board must evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a TDIU due solely to 
service-connected disabilities.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 
Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (2002).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, 4 Vet. App. 361.

The Court has held that where there is plausible evidence 
that a claimant is unable to secure and follow a 
substantially gainful occupation and where the Board has not 
relied on any affirmative evidence to the contrary, the Court 
will reverse the Board's determination, as a matter of law, 
that the veteran's case is ineligible for consideration under 
§ 4.16(b) by the Director of Compensation and Pension.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Upon review of the evidence of record, the Board finds that 
the veteran's claim does not warrant submission to the 
Director of Compensation and Pension for a determination as 
to whether an extra-schedular rating is warranted.

The veteran has averred that his right knee disability 
prevents him from working at his normal trade.  In September 
1996, the veteran underwent VA examination, at which time the 
examiner diagnosed degenerative joint disease of the right 
knee, status post open surgery.  Based on this information, 
the RO increased the evaluation afforded the right knee 
disability to 30 percent, in an October 1996 rating decision, 
effective in August 1996, the month the veteran's claim for 
increase was received.  Subsequently, the RO received private 
medical records dated in 1994 to 1997, which reflect that the 
veteran's right knee is badly disabled.  In particular, a 
letter from Paul Kramm, M.D., dated in August 1996, reflects 
that a knee replacement had then been recommended.  
Confirming this is a letter from Niels J. Linschoten, M.D., 
dated in March 1997, indicating that the veteran suffers from 
osteoarthritis of the right knee which is slowly progressive 
and will probably lead to the need for a total joint 
replacement.

The assigned evaluation is not the maximum rating afforded 
for a knee disability under the rating criteria.  However, 
the Board notes that the veteran withdrew his appeal as to 
the issue of an evaluation greater than 30 percent for the 
service-connected right knee in writing in March 1998.  As 
noted in the October 1999 remand, this issue is therefore no 
longer before the Board.

Nonetheless, in terms of considering the veteran's claim for 
TDIU, the Board observes that, in his statement, Dr. 
Linschoten noted that the veteran's ability to lift and carry 
was impaired, and that the veteran should not engage in such 
activities as doing so would aggravate inflammation and 
degeneration of the knee.  The veteran was also instructed to 
limit standing and walking, unusual activities such as 
climbing, stooping, kneeling, and crawling, and all 
activities that require force in the joint.  However, the 
physician further stated there was no limitation to the 
function of the veteran's upper extremities or cognitive 
functions.  In addition, while Dr. Kramm noted that the 
veteran had stopped his work as a mechanic due to his right 
knee disability, the physician further stated that the 
veteran was being re-educated to train in a computer career.  
Neither statement finds the veteran unable to obtain or 
retain gainful employment as a result of the right knee 
disability.  Other disabilities discussed therein and in the 
private medical records are those for which the veteran is 
not service-connected, such as his back and shoulder 
conditions.

Moreover, the Board notes that the veteran has not responded 
to requests to provide evidence as to his employment or lack 
thereof.  The RO requested this information in February 1997, 
including VA Form 21-4192, "Request for Employment 
Information in Connection with Claim for Disability 
Benefits."  The RO further requested that the veteran 
complete VA Form 21-8940, "Application for Increased 
Compensation Based on Unemployability" in support of his 
TDIU claim in February 1997 and November 1999.  In addition, 
the Board notified the veteran of the need for him to comply 
with this requirement in its October 1999 remand and in a 
November 2002 development memorandum.  In each case a copy of 
the required form was sent to him for his use.  The veteran 
has failed to respond.

Furthermore, the veteran has failed to provide further 
evidence that would have assisted him in prevailing in this 
claim.  In January 2000, he canceled his VA examination, 
which could have provided medical evidence essential in the 
furtherance of his claim.  He did not request to reschedule 
the examination.  In November 1999, the RO also sent a letter 
requesting that he provide information concerning VA and non-
VA health care providers who may have treated him for his 
service-connected disability.  He declined to respond.

The Board notes that the veteran has been notified of the 
importance of responding to these requests for information in 
the October 1999 remand, and in the original statements of 
the case issued in December 1996 and February 2000, and the 
supplemental statements of the case issued subsequently.  In 
particular, the October 1999 remand notified him that failure 
to cooperate by attending the requested VA examinations may 
result in an adverse determination.  See 38 C.F.R. § 3.655 
(1999, 2002); see also Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The veteran has simply failed to respond or to facilitate his 
claim now before the Board.  Absent this crucial medical 
evidence, the Board finds that although the veteran's right 
knee is disabled, as reflected in the 30 percent evaluation 
assigned, he voluntarily terminated his own employment as a 
mechanic and is pursuing training in computers.  There is no 
evidence suggesting that he is otherwise restricted from 
obtaining and retaining gainful employment due to his service 
connected disability.  Rather, private medical evidence 
demonstrates that the veteran has been treated for other, 
non-service connected conditions, such as his back and 
shoulder, in addition to his right knee.  Notwithstanding, 
Dr. Linschoten noted in March 1997 that the veteran then 
exhibited no limitation to the function of his upper 
extremities or his cognitive functioning.  Dr. Kramm observed 
in August 1996 that the veteran was then pursuing training in 
a computer career.  Therefore, submission of the veteran's 
claim for consideration on an extra-schedular basis is not 
warranted.  The Board concludes that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  


ORDER

A TDIU due to the veteran's service-connected disability is 
denied.  

The veteran's claim for TDIU is not eligible for extra-
schedular consideration under 38 C.F.R. § 4.16(b).



	                        
____________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

